Citation Nr: 0801113	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an increases (compensable) rating for 
sinusitis.

2.  Entitlement to an increased (compensable) rating for 
residual arthritis, status post chip fracture, right (major) 
thumb.

3.  Whether new and material evidence to reopen a previously 
denied claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine has been received.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to February 
1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from RO rating decisions dated in June 2004 and January 2006.  
The June 2004 rating decision denied the veteran's 
application to reopen his previously denied claim for service 
connection for DDD of the lumbar spine for failure to submit 
new and material evidence.  He filed a notice of disagreement 
in July 2004.  In response, the RO furnished him with a 
statement of the case (SOC) in April 2005.  Thereafter, the 
veteran filed a timely substantive appeal via a VA Form 9 
(Appeal to the Board of Veterans Appeals)  in April 2005.

During the course of the appeal, the veteran reopened his 
claim for compensable ratings for his service-connected 
sinusitis and residuals of a chip fracture of his right thumb 
in July 2005.  The RO denied his claims in a January 2006 
rating decision.  The veteran responded with a notice of 
disagreement with respect to the right thumb rating issue in 
April 2006, and a notice of disagreement with respect to the 
sinusitis  rating issue in May 2006.  The RO issued a  SOC 
addressing the right thumb and sinusitis rating issues in May 
2007, and he thereafter filed a timely substantive appeal of 
both issues via a VA Form 9 n June 2007.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at RO; a transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal , has been accomplished.

2.  The veteran's sinusitis is manifested by complaints of 
sinus congestion and headaches, with objective documentation 
of one episode of acute sinus infection per year, which 
required treatment with antibiotics and resulted in several 
days' absence from work; the evidence does not objectively 
demonstrate that he suffers from incapacitating episodes of 
sinusitis requiring prolonged (lasting four to six weeks) of 
antibiotic treatment, or at least three episodes of non-
incapacitating sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

3.  The veteran's is right handed.

4.  The veteran's residual arthritis, status post chip 
fracture, right (major) thumb, is manifested by complaints of 
constant right thumb pain; the clinical evidence does not 
demonstrate that the veteran is unable to fully oppose each 
finger of his right hand with his right thumb, even after 
repetitive use, or that there is radiographic evidence of 
arthritis affecting the right thumb joint.

4.   5.  In a February 2001 decision, the RO denied the 
veteran's claim for service connection for DDD of the lumbar 
spine.  Although notified of that decision and his appellate 
rights in March 2001, the veteran did not initiate an appeal.

6.  No new evidence associated with the claims file since the 
February 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for DDD of the lumbar spine or raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6514 (2007).

2.  The criteria for compensable rating for residual 
arthritis, status post chip fracture, right (major) thumb are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31. 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5224, 5228 
(2007).

3.  The RO's February 2001 denial of service connection for 
DDD of the lumbar spine is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

4.  As evidence received since the RO's February 2001 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for DDD of the lumbar 
spine are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection. 
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. at 473.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.


Pertinent to the petition to reopen, in letters dated July 
2003, October 2003, December 2003, and April 2004, the RO 
sent the veteran notice informing him of the evidence he had 
to submit in order to establish entitlement to service 
connection for DDD of the lumbar spine.  Specifically, the RO 
informed the veteran that to establish entitlement to service 
connection, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  In 
addition, the veteran was notified that to reopen his 
previously denied claim for service connection for DDD of the 
lumbar spine, VA had to receive new and material evidence, 
and the letters further defined what constituted new and 
material evidence.  These letters also discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After each post-rating letter, the veteran and 
his representative were afforded an opportunity to respond 
before the RO readjudicated the claim (as reflected in the 
April 2005 SOC and November 2005 supplemental statement of 
the case (SSOC)).  A subsequent letter dated June 2007 also 
defined new and material evidence, including that additional 
evidence had to pertain to the reason his claim was 
previously denied.  The veteran and his representative were 
thereafter afforded an opportunity to respond.


Specific to the claims for increase, in a September 2005 pre-
rating letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
increased rating claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Further, the SOC set the 
forth the criteria for higher ratings (which suffices for 
Dingess/Hartman), and letters dated in 

Pertinent to all the claims on appeal, the March 2006, June 
2006, August 2006, and October 2006 generally informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the May 
2007 SOC reflects readjudication of the claims.  

 Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2007); See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical records 
dated from 1996 to 2006; medical records dated from 1998 to 
1999 from the United States Department of Labor (DOL) and the 
veteran's employer, United States Postal Service (USPS), 
pertaining to his compensation claim for an employment-
related injury; outpatient treatment records from VA Medical 
Center (VAMC) in Denver, Colorado, dated from 2000 to 2007; 
and reports of VA examination.  Also of record and considered 
in connection with the claims on appeal is the transcript of 
the veteran's September 2007 Board hearing testimony, and 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

A.  Sinusitis

Historically, by rating action in September 1997, service 
connection was granted for sinusitis, evaluated as 
noncompensably disabling under Diagnostic Code 6514, 
effective April 14, 1995.  The current appeals stem from the 
veteran's July 2005 claim for an increased rating for 
sinusitis.


Under Diagnostic Code 6514, a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2007). The note to that provision defines an "incapacitating 
episode" of sinusitis as one that requires bed rest and 
treatment by physician.  Id.

Private treatment reports show that in April 2003, the 
veteran was treated for complaints of a three-week history of 
headache on the right side of his face, his forehead, 
maxilla, and around his right eye, with some yellowish nasal 
discharge.  Clinical examination revealed mild swelling of 
his turbinates with no purulent drainage, but with exquisite 
tenderness on percussion of the sinuses over the right side 
of his face.  The assessment was acute sinusitis and 
treatment involved prescription of Zithromax (an antibiotic) 
and decongestants. 

The report of VA examination in October 2005 shows that the 
veteran reported treating his symptoms with nasal spray.  
Objective findings included boggy nasal mucosa with 70 
percent obstruction, bilaterally.  The septum was not 
deviated from midline, and no nasal polyps or pharyngeal 
exudate were detected.  The diagnosis was sinusitis, 
resolved, with current evidence of acute rhinitis.  

In May 2006, the veteran was treated for sinusitis manifested 
by headaches, nasal congestion and drainage, and sinus pain 
with bilateral tenderness, for which he was prescribed 
Amoxicillin (an antibiotic) and Flonase decongestant and 
medically excused from work for several days.  The report 
notes that the veteran also had blisters on his lips.  The 
veteran was advised to return to the clinic if his symptoms 
continued to persist for more than five days.  However, no 
further treatment for sinus complaints relating to this 
episode was shown.

On September 2006 VA examination, the veteran reported having 
constant nasal congestion that was worse in the spring and 
autumn, which he treated with decongestant medication, and 
that he experienced four episodes of acute sinus infections 
per year, sometimes accompanied by facial pressure and 
discharge of yellowish-green mucus, that required antibiotic 
treatment.  He denied having any impaired sense of smell.  
Clinical examination revealed normal turbinates, no septal 
deviation, edema, polyps, or obstruction, bilaterally.  A 
mild light green mucus drainage was detected, bilaterally, 
with slight tenderness to palpation of the maxillary sinuses 
but no mastoid tenderness or visible post-nasal drip.  The 
impression was sinusitis, with complaints of perennial nasal 
congestion, worse in spring and autumn, presumably due to 
allergies, and approximately four episodes of acute sinus 
infections per year, with no history of sinus surgery and no 
visible obstructions, polyps, or septal deviation detected on 
examination. 

A December 2006 VA outpatient note reflects treatment of the 
veteran for sinus congestion, for which he was prescribed 
daily non-saline nasal washes and Nasolide medication.  

VA and private medical records dated from October 2005 to 
December 2006 show that the veteran was examined or 
occasionally treated for symptoms related to sinusitis.  
These records show treatment for complaints of headaches and 
sinus congestion that were aggravated by changes in the 
weather, but no history of hospitalization or surgery.  

During the September 2007 Board hearing, the  veteran 
testified that he experiences sinusitis attack approximately 
2 to 3 times per month, with each episode lasting 1 to 11/2 
weeks' in duration, with a sensation of "fluid in his 
cheeks," headaches, and mouth blisters from infection.  He 
stated that he lost approximately 12 days of work over the 
course of the last 12-month period due to sinusitis attacks.  
He reported used Flonase decongestant for his sinuses and 
Motrin for his headaches.

Considering the pertinent medical evidence in light of the 
above-noted criteria, the Board finds that a compensable 
rating for sinusitis is not warranted.  

Collectively, the medical evidence reflects that the 
veteran's sinusitis is manifested by complaints of nasal 
drainage and headaches with a non-incapacitating episode 
requiring treatment with an antibiotic once per year, 
resulting in several days' absence from work, as objectively 
demonstrated by his documented treatment from October 2005 to 
December 2006.  Prior to that time period, there is 
documentation of only one non-incapacitating acute sinusitis 
episode requiring treatment with an antibiotic in April 2003; 
this disability picture is consistent with no more than the 
current noncompensable rating.  As stated above, a 10 percent 
rating is assigned when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Although the September 2006 VA examination report 
reflects that the veteran reported having up to four episodes 
of acute sinus infections per year requiring antibiotic 
treatment, this history is not objectively supported by the 
clinical evidence, which only shows one single such episode 
in May 2006.  

Moreover, although the veteran was advised in May 2006 to 
return for additional treatment if his sinusitis symptoms 
persisted for more than five days, the absence of further 
treatment following the May 2006 episode indicates that it 
was not incapacitating and did not require prolonged 
antibiotic treatment within the meaning of the applicable 
rating criteria.  The medical evidence also do not 
demonstrate that he experienced at least three and up to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, during the course of the approximately 14-month 
period from October 2005 to December 2006, that would support 
the assignment of a 10 percent rating.


In summary, the criteria for the minimum compensable rating 
of 10 percent for sinusitis, manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, are not met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect such an 
exceptional or unusual disability picture associated with 
sinusitis so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (cited to and discussed in the May 2007 
SOC).  In this regard, while the veteran has testified that 
he lost approximately 12 days of work during the course of a 
12-month period due to acute sinusitis episodes, the clinical 
evidence demonstrates a loss of several days work in May 2006 
due to sinusitis, and there is otherwise no objective 
evidence to support a finding of marked interference with 
employability (i.e., beyond that contemplated in the 
noncompensable rating currently assigned).  There also is no 
objective evidence that the service-connected sinusitis has 
necessitated frequent periods of hospitalization (the 
examination and treatment reports expressly noted no history 
of hospitalizations or surgeries for this disability) or that 
the disability has otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not invoked.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for a compensable rating for sinusitis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Residual arthritis, status post chip fracture, right 
(major) thumb

Historically, by rating action in September 1997, service 
connection was granted for residual arthritis, status post 
chip fracture, right (major) thumb, evaluated as 
noncompensably disabling under Diagnostic Code 5224, 
effective April 14, 1995.  The current appeals stems from the 
veteran's July 2005 claim for an increased rating for his 
right thumb disability.

As an initial matter, the Board notes that evidence of record 
clearly indicates that the veteran's right hand is his major 
or dominant hand.  See 38 C.F.R. § 4.69 (2007) (a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one hand is to be 
considered major).

The veteran's right thumb was initially rated under the 
criteria for ankylosis of this digit, which assigned a 10 
percent rating for favorable ankylosis, and a 20 percent 
rating for unfavorable ankylosis, for either the major or 
minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.  
Currently, the right thumb disability is rated on the basis 
of limitation of motion as an individual digit under 38 
C.F.R. § 4.71a, Diagnostic Code 5228, which provides for the 
assignment of a noncompensable rating when there is a gap of 
less than one inch (2.5 centimeters) between the thumb pad 
and the fingers of the major hand, with the thumb attempting 
to oppose the fingers.  Assignment of a 10 percent rating is 
warranted when there is a gap of one to two inches (2.5 to 
5.1 centimeters) between the thumb pad and the fingers of the 
major hand, with the thumb attempting to oppose the fingers.  
Assignment of a 20 percent rating is warranted when there is 
a gap of more than two inches (5.1 centimeters) between the 
thumb pad and the fingers of the major hand, with the thumb 
attempting to oppose the fingers. 

The Board notes that, alternatively, the residual arthritis, 
status post chip fracture, right (major) thumb, may also be 
rated as arthritis due to trauma under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5010 (2007).  Under Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis 
(established by x-ray) under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5224 and 5228).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above,  the Board 
finds that the record presents no basis for assignment of a 
compensable rating for residual arthritis, status post chip 
fracture, right (major) thumb at any time since the July 2005 
application to reopen the claim for a rating increase.

VA X-rays of the veteran's right hand in June 2005, conducted 
in the course of treatment for his complaints of right thumb 
swelling and stiffness, revealed a juxta-articular cortical 
erosion at the metacarpal head of the right thumb with 
irregular margins, but with normal anatomic alignment and no 
acute fracture line.

The report of a examination of the veteran's right thumb in 
October 2005 shows that he complained of having daily pain in 
this digit, accompanied by joint clicking.  He was able to 
write and type on a keyboard with his right hand and use 
tools and utensils.  Clinical evaluation revealed that he had 
limited flexion of his right thumb to 45 degrees on active 
and passive motion at the interphalangeal joint, and flexion 
to 45 degrees at the metacarpophalangeal joint, with zero 
degrees of extension at both interphalangeal and 
metacarpophalangeal joints.  No warmth, swelling, erythema, 
or instability was observed.  He was able to oppose his right 
thumb against the other fingers of his right hand without 
difficulty, make a full fist, and had full range of abduction 
and extension of the right thumb.  Per DeLuca, he did not 
have pain, fatigue, weakness, or incoordination on repetitive 
testing of his right thumb.  The diagnosis was degenerative 
joint disease, right thumb.

On VA examination of the veteran's right thumb in June 2006, 
the examiner noted that his employment as a letter carrier 
with the USPS and complaints of right thumb pain whenever he 
used it to lift a heavy object, grasp or grip onto an object 
or a prolonged period, or performed a lot of writing.  He 
also reported stiffness with no decreased motion with 
repeated use.  He denied experiencing symptomatic flare-ups, 
fatigue, impaired endurance, or weakened movement of his 
right thumb.  He reported occasionally using a brace to 
protect his right hand, but not at the time of the 
examination.  

On clinical examination,  some tenderness was produced on 
manipulation of the metacarpophalangeal joint and mild 
clicking was noted on motion.  Active range of motion with 
the right thumb is opposition of all fingers of the right 
hand was within normal limits.  No redness or atrophy of the 
right hand muscles was observed.  His sensation was intact 
and his grip strength was normal. The examiner noted that 
there was no change in his right thumb's active or passive 
range of motion during repetitive testing against resistance, 
and no additional loss of range of motion due to painful 
motion, weakness, impaired endurance, or acute symptomatic 
flare-ups.  X-rays performed at the time of the examination 
were compared with previous X-rays obtained in June 2005 and 
no interval changes were detected.  Although acknowledging 
the June 2005 X-ray report of findings suggesting an erosion 
of the right thumb joint, the June 2006 radiologist 
determined that current X-rays demonstrated normal joint 
spaces and normal alignment otherwise, with no osteophytosis, 
bone lesions, fracture, dislocation, or other suggestions of 
additional erosion.  The diagnosis was right thumb with 
history of chip fracture and traumatic arthritis with no 
limitation of motion.

During his September 2007 Board hearing, the veteran 
testified that he experiences  daily right thumb pain that is 
constant.  He reported that his duties at USPS involve 
lifting trays of mail that weight 10 to 15 pounds, and that 
he haste grasp these trays using only the four fingers of his 
right hand without using his right thumb, despite this being 
reportedly against established mail-handling procedures and 
resulting in friction between himself and his superior.  He 
stated that he uses Motrin for his right thumb pain.  He 
reported that he had been prescribed a "thumb brace" by his 
private physician, but using it "causes a problem."  His 
reported symptoms were tingling sensations, clicking and 
crackling of his thumb joint, and occasional episodes of 
severe pain.  He denied receiving any recent treatment for 
his right thumb at the time of the hearing.

Collectively, the objective medical evidence demonstrates 
that the veteran's right thumb is not manifested by favorable 
or unfavorable ankylosis, or that he is unable to oppose each 
finger of his right hand with his right thumb, even after 
repetitive use per DeLuca.  Any objective limitation of 
motion on part of his right thumb is thus noncompensably 
disabling under Diagnostic Codes 5224 and 5228.  Although he 
has been diagnosed with arthritis of his right thumb, and 
there is evidence of painful motion associated with this 
joint, X-rays taken in June 2005 and June 2006 only show some 
joint erosion of the right thumb joint, but no actual 
radiographic findings of osteophytes, degenerative arthritic 
changes, or other bony pathology affecting the right thumb.  
Therefore, in the absence of the crucial findings of 
degenerative arthritis established by X-ray, as contemplated 
by Diagnostic Codes 5010 5003, a 10 percent rating may not be 
assigned for painful motion.

In summary, the criteria for the minimum compensable rating 
of 10 percent for residual arthritis, status post chip 
fracture, right (major) thumb, manifested by a gap of at 
least one to two inches (2.5 to 5.1 centimeters) between the 
thumb pad and the fingers of the major hand, with the thumb 
attempting to oppose the fingers; or painful right thumb 
motion with radiographic evidence of arthritis of the right 
thumb, are not met.

Additionally, the Board finds that the record does not 
reflect such an exceptional or unusual disability picture 
associated with the right thumb disability so as to render 
impractical the application of the regular rating schedule 
standards, and to warrant assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to and discussed in the May 2007 SOC).  

The Board notes the veteran's testimony that he has been 
prescribed a thumb brace that he admitted that he seldom 
used, and that to accommodate his painful right thumb he uses 
the remaining fingers of his right hand to lift mail trays 
without using this opposing digit, which causes some friction 
with his superior because it reportedly was against accepted 
procedure.  However, he has not indicated any lost time from 
work or negative impact on his job due to this disability, 
and there is otherwise no objective evidence to support a 
finding of marked interference with employability (i.e., 
beyond that contemplated in the noncompensable rating 
currently assigned).  There also is no objective evidence 
that the service-connected right thumb disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered inadequate the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not invoked.  
See Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 94-95; 
Shipwash,  8 Vet. App. at 227.

Accordingly, the claim for a compensable rating for residual 
arthritis, status post chip fracture, right (major) thumb 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 
at 53-56.

III.  Petition to reopen

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2007).

As indicated above, by rating action in February 2001, the 
veteran's claim for VA compensation for DDD of the lumbar 
spine was denied.  The evidence then of record included his 
service medical records which showed that the veteran was 
treated in March 1993 for complaints of low back pain on 
backward extension of two week's duration, with no report of 
any precipitating traumatic injury.  No diagnosis was 
presented and the report shows that the veteran was 
prescribed Motrin and Flexeril and advised to return to the 
clinic as needed.  No further subsequent treatment for 
complaints of back pain were shown in service.  On separation 
examination in December 1993, the veteran denied having any 
history of recurrent back pain and no diagnosis pertaining to 
his spine or low back was presented.  The veteran's military 
personnel records show that he served as an artillery 
crewman.  Also of record were post-service private medical 
records showing treatment for lumbar strain in July 1996.  
Private medical records and medical records from the 
Department of Labor and the USPS show that in August 1998, 
the veteran sustained a work-related low back injury while 
employed as a letter carrier and was subsequently diagnosed 
with degenerative disc disease of the lumbar spine at L4-L5 
with herniated nucleus pulposus (HNP) at the L5-S1 vertebrae 
with radiculopathy at S1. These diagnoses were confirmed in 
VA medical records relating to the veteran's treatment for 
complaints of chronic low back pain in 2000 and 2001.  In 
statements dated in August 1998 and November 1998, the 
veteran's private physician expressed his professional 
medical opinion that the veteran's current low back diagnoses 
were likely to have been the direct result of his employment 
as a letter carrier with the USPS.

The veteran was notified of the February 2001 denial of 
service connection for DDD of the lumbar spine and of his 
appellate rights in correspondence dated March 2001, but he 
did not initiate an appeal.  As the veteran did not appeal 
the RO's February 2001 decision, it is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran sought to reopen his claim for service connection 
for DDD of the lumbar spine in June 2003.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the February 2001 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The new medical evidence associated with the veteran's claims 
file since the February 2001 denial of service connection for 
DDD of the lumbar spine includes private MRI studies dated 
October 2001 and May 2005, showing findings consistent with 
DDD of the lumbosacral spine, private treatment reports for 
complaints relating to this diagnosis in August 2002, May 
2005, and VA medical reports showing treatment for low back 
pain in December 2006 and January 2007.  None of these 
reports contain any mention of an onset of low back symptoms 
in military service, or any objective clinical opinion 
associating the low back diagnoses to the veteran's period of 
active duty.

The Board finds that the additionally received private and VA 
medical records relating to treatment of the veteran's 
chronic low back disability for the period from October 2001 
to January 2007 are "new" in the sense that they were not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection for 
DDD of the lumbar spine.  As noted above,  evidence of record 
in February 2001 included the veteran's service medical 
records, which show no clinical diagnosis or objective 
evidence of onset of a chronic low back disability during 
active duty, and post-service medical records from private 
sources, VA, the USPS, and the United States Department of 
Labor, showing treatment for lumbar strain in July 1996 (over 
two years after his discharge from service), and DDD of the 
lumbosacral spine that was precipitated by a traumatic injury 
sustained in August 1998 while employed as a USPS letter 
carrier.  The new medical evidence submitted by the veteran 
relates to ongoing treatment for a chronic low back 
disability, most recently in January 2007.  This evidence 
does not include any medical comment or opinion addressing a 
relationship between the current chronic low back disability 
and the veteran's period of military service.  This evidence 
is not material because it does not also provide a reasonable 
possibility of substantiating the claim.  Simply stated, none 
of the medical evidence is pertinent to the central question 
underlying the claim for service connection: whether the 
veteran chronic low back disability is objectively linked to 
his period of active duty.  Hence, the medical evidence is 
not material for purposes of reopening the claim.

The only other evidence associated with the claims file 
consists of the veteran's lay assertions and Board hearing 
transcript, reflecting his report that he was an artilleryman 
during military service and manually handled heavy rounds of 
artillery ammunition as part of his duties.  He stated that 
he was unable to cite a specific traumatic incident that 
precipitated his low back disability, but that since his 
separation from active duty in February 1994, he began 
receiving treatment for low back pain beginning in 1995.  

Thus, in the statements and testimony, the veteran asserts, 
in essence, that his chronic low back disability was the 
result of his military service.  He vaguely contends that it 
is somehow related to his duties as an artillery crewman, 
which involved handling heavy rounds of artillery ammunition.  
These statements appear to be, essentially, redundant of 
assertions made in connection with the prior claim, and, 
thus, are not new for purposes of reopening the claim.  Even 
if new, however, these statements would not constitute 
material evidence to reopen the claim.  To the extent that 
the veteran has asserted that his current low back disability 
had its onset in service, this factual assertion was of 
record and considered by the RO in the prior final February 
2001 decision.  The Board also notes that as the veteran is a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for DDD of the lumbar spine has not been received, 
the requirements for reopening are not met, and the RO's 
rating decision of February 2001, denying service connection 
for this chronic low back disability, remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

A compensable rating for sinusitis is denied.

A compensable rating for residual arthritis, status post chip 
fracture, right (major) thumb, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for DDD of 
the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


